Citation Nr: 1728189	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  07-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

 1. Entitlement to service connection for a respiratory disability. 

 2. Entitlement to service connection for back strain. 

 3. Entitlement to service connection for right knee pain. 

 4. Entitlement to service connection for left knee pain. 

 5. Entitlement to service connection for right foot pain. 

 6. Entitlement to service connection for left foot pain. 

 7. Entitlement to service connection for residuals of a right foot fracture. 

 8. Entitlement to service connection for lupus. 

 9. Entitlement to service connection for genital pain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and witness


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran performed 76 days of active duty for training between December 29, 1995, and March 13, 1996.  He served 66 additional days of active duty for training from August 8 through October 10, 2006.  He completed 9 inactive duty training days between October 11, 2006, and September 13, 1997.  He performed active military service with the Regular U.S. Army from September 14, 1997, through April 15, 1999.  His service connection claims potentially stem from any duty period mentioned above. 

This appeal arises to the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In an August 2003 rating decision, the RO denied an application to reopen a claim for service connection for genital pain.  In an August 2004 statement of the case (SOC), the RO denied applications to reopen claims for service connection for back strain, a bilateral knee disability, a bilateral foot disability, residuals of a right foot fracture, and lupus.  In an October 2006 rating decision, the RO denied service connection for a respiratory disability. 

In April 2003, the Office of the Adjutant General, State of Texas, supplied the RO with evidence of the Veteran's military service periods.  The certified document supplied discloses that the Veteran performed 76 days of active duty for training between December 29, 1995, and March 13, 1996.  The document reflects that the Veteran also served for 66 additional days of active duty for training from August 8 through October 10, 2006.  A DD-214, issued for that same period, reflects 2 months and 5 days of continuous service from August 8 through October 10, 2006. 

Also, according to the certified document, the Veteran completed 9 inactive duty training days between October 11, 2006, and September 24, 1997, although the latter date should be September 13, 1997, because a more recent DD Form 214 reflects that he performed active military service with the Regular U.S. Army from September 14, 1997, through April 15, 1999. 

The Veteran testified before the undersigned Acting Veterans Law Judge in March 2010.  A transcript of the hearing is associated with the claims file.

In June 2010 the Board indicated that previously denied claims of entitlement to service connection for back strain, bilateral knee disability, bilateral foot disability, residuals of a right foot fracture, lupus, and genital pain must be reconsidered, noting that additional service records had been added to the record following the RO's denial of those claims.

In July 2012 and December 2013 decisions, the Board remanded these issues for additional development.  As outstanding documents were associated with the claims file to the extent possible and VA examinations conducted, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

The issues of entitlement to service connection for lupus, bilateral foot pain, residuals of a right foot fracture, and respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a back disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has a bilateral knee disability that is etiologically related to a disease, injury, or event which occurred in service.

3.  The preponderance of the evidence is against finding that the Veteran has a genital disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Service connection for a back condition is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Service connection for a bilateral knee condition is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  Service connection for a genital condition is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by April 2003 and November 2005 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The Board notes that STRs were unable to be found for all of the Veteran's service, as evidenced by an August 2000 administrative decision which made a formal finding to that effect.  To the extent that there are STRs in existence that were unable to be obtained, the Board notes that where service treatment records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law  does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided a VA examiner's opinion in June 2016.  The examiner took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  While the examination may not have been done with full STRs, as the claims of service connection for bilateral knee, genital, and back pain are being denied for no present diagnosis, and there is no mention of pathology diagnosed in service reflected by the available STRs besides pain, there is no prejudice.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Facts and Analysis

In regard to the Veteran's service connection claims for a back disability, bilateral knee disabilities, and genital disabilities, the preponderance of the evidence is against finding present disabilities to support the claims.  

While the STRs reflect complaints of back pain and knee pain, no pathology was diagnosed.

Private treatment records support that the Veteran has complained of back, bilateral knee, and genital pain, however, this pain was reported in conjunction with his lupus, for which medical records establish he suffers from lupus arthritis.  2003 private treatment records noted knee swelling and pain and back pain in conjunction with lupus.  2009 private records noted generalized pain, including genital pain, attributed to lupus.  A May 2009 record notes back pain with lupus control as recommended treatment.  2012 private records note swelling in both legs, attributed to lupus.

A June 2016 VA examiner's opinion was made with examination of the Veteran and appropriate diagnostic testing.  While pain was noted, the examiner found no diagnosis relating to back, bilateral knee, or genital pathology.  The examiner stated that the diagnosis which most closely explains the Veteran's symptoms is lupus.  

There is already a service connection claim for lupus on appeal before the Board.

There are no treatment records or medical opinions of record that support that the Veteran has been diagnosed during the appeals period with a back, bilateral knee, or genital disability.

To establish a right to compensation for a present disability on a direct basis, the Veteran must show the following Shedden elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a back, bilateral knee, or genital disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current back, bilateral knee, or genital disability, the Board finds that service connection for these claims must be denied.

The Veteran is indeed competent to testify as to such observable symptomatology; for example, back pain, knee pain, and genital pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing disability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As a result, these lay assertions cannot constitute competent medical evidence in support of the claims.  

Importantly, pain alone is not a disability in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The medical evidence unequivocally shows that the Veteran has not been diagnosed with any back, bilateral knee, or genital disability at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Accordingly, Shedden element (1) has not been met as to the Veteran's claims, and they fail on this basis alone.  The benefits in question are therefore denied.

There is no medical evidence showing that each disability in question has been present at any time during the pendency of the claim for service connection for a back, bilateral knee, or genital disability; the Veteran has accordingly not shown a current disability for which service connection can be granted as to these claims.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for back strain is denied. 

Entitlement to service connection for right knee pain is denied. 

Entitlement to service connection for left knee pain is denied. 

Entitlement to service connection for genital pain is denied. 


REMAND

Lupus

An enlistment examination report, dated in September 1995, reflects that all systems were normal.  The Veteran completed a medical history questionnaire and checked "no" to a history of any health problem.  He entered active duty for training in December 1995.  The STRs for his earlier period of active duty for training do not reflect lupus.  There is no STR from the Veteran's subsequent active military service; however, in May 1999, almost immediately after separation from active military service, the Veteran requested service connection for lupus. 

In February 2003, the Veteran reported that lupus was diagnosed in 1996, during service.

In April 2003, the RO received private medical reports from Dr. Brown.  Dr. Brown reported that systemic lupus erythematosus had been discovered in 1996, although this history apparently was taken from the Veteran. 

In December 2005, the Veteran reported that lupus was first found in 1996 while training at Fort Leonard Wood, MO. 

In March 2010, the Veteran testified before the undersigned Veterans Law Judge that lupus arose between December 1995 and February 1996.  Symptoms included tenderness on the head, weakness, and skin lesions.  He testified that a skin biopsy was performed during basic training and he was told that lupus was found.  He recalled that he received steroid injections for lupus during active service. 

Although the STRs do not mention lupus, many STRs appear to be missing.  A February 1996 STR reflects knee pain and feet pain.  A September 1996 STR reflects the sides of the Veteran's face felt numb and the jaw was swelling.  A January 1996 STR notes back pains.  A February 1996 report notes a painful right trapezius spasm.  Another February 1996-dated STR notes a 5-day history of back pains.  Two days later, the Veteran was again treated for low back pains.  The STR notes that the Veteran was in his 7th week of basic training and had back pains ever since starting basic training.  

The June 2016 VA examination and private treatment records reflect that the Veteran's lupus manifests as pain and swelling in his body.  The VA examiner stated that there is no evidentiary support for a diagnosis of lupus in service, however, the examiner did not address the STRs which reflect pain and swelling in service, and it is unclear if the examiner reviewed the STRs of record.  Further, the Veteran reported the onset of his lupus was in 1995, while the record reflects 1995 or 1996.  As such, an addendum opinion is requested to review the STRs, including reports of pain and swelling, and consider the Veteran's reports of lupus onset in 1995 or 1996.

Bilateral Feet

In regard to the service connection claims for bilateral foot pain and residuals of a right foot fracture, further development is required.

A February 1996-dated STR notes a 5-day history of foot pains, with no history of trauma.  The relevant assessment was rule-out pes cavus.  Two days later, the Veteran was again treated for foot pains. The report notes that the Veteran was in his 7th week of basic training and had bilateral foot pains ever since starting basic training.  The examiner noted point tenderness of the right 3rd metatarsal and other foot pains.  The assessments included bilateral foot pains due to pes cavus and rule-out 3rd metatarsal fracture. 

A later February 1996 podiatry consultation report reflects bilateral pes planus.  The report notes that a bone scan was positive, indicating bilateral foot stresses during basic training.  The assessment was metatarsalgia of the feet.  The Veteran was placed on a profile, issued cork inserts and toe spacers for his boots, and cleared to enter AIT (advanced individual training). 

In February 2003, the Veteran reported that his right foot was broken in the military.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge that his foot-fracture occurred just prior to graduation from basic training.  He testified that he sought medical care immediately after active military service in May 1999 at the Dallas VA Medical Center, but was refused care. 

In this case, there is documented bilateral foot pains and right foot metatarsal pain that arose during active duty for training and complaints of foot pain since service, suggesting continuity of symptomatology.

While a VA examination was conducted in June 2016, it is unclear whether the examiner had access to the STRs.  Further, the examiner did not complete the section of the examination which addressed pes planus and pes cavus, both diagnosed in service.  An addendum opinion is required for a new nexus opinion upon review of the STRs.

Respiratory Disorder

A January 1996 STR notes a hacking cough. The assessment was sinusitis.  A later January 1996 STR notes sinusitis and viral syndrome.  A February 1996 STR notes painful breathing when running.  Another February 1996 STR notes continuing breathing problems.  

A February 2003 private medical report notes pharyngitis, cough and acute sinusitis.  A private medical examination report, dated in April 2003, reflects that X-rays suggested right lower lobe pneumonia.  2009 private records notes acute bronchitis and pneumonia and 2014 and 2015 records note acute bronchitis.

While a VA examination was conducted in June 2016, it is unclear whether the examiner had access to the STRs, which do reflect diagnosis of respiratory disorder.  As such, a new VA examination is required with benefit of the full claims file to include STRs.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to the June 2016 VA examiner, to the extent possible, in regard to lupus.  

(a) The examiner is asked to review the claims file to include the STRs and consider that although the STRs do not mention lupus, many STRs appear to be missing.  A February 1996 STR reflects knee pain and feet pain.  A September 1996 STR reflects the sides of the Veteran's face felt numb and the jaw was swelling.  A January 1996 STR notes back pains.  A February 1996 report notes a painful right trapezius spasm.  Another February 1996-dated STR notes a 5-day history of back pains.  Two days later, the Veteran was again treated for low back pains.  The STR notes that the Veteran was in his 7th week of basic training and had back pains ever since starting basic training.  The June 2016 VA examination and private treatment records reflect that the Veteran's lupus manifests as pain and swelling in his body.  

(b) Further, during the VA examination, the Veteran reported the onset of his lupus was in 1995, while the record reflects 1995 or 1996.  

In discussing these facts, the examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that lupus arose during or was otherwise caused or related to active military service, or incurred or aggravated during a period of ACDUTRA or INACDUTRA.  The examiner should offer a full rationale for any opinion.

2.  Send the claims file to the June 2016 VA examiner, to the extent possible, in regard to the bilateral feet and right foot fracture.  An examination should be scheduled so the Veteran can be re-examined for present diagnosis, to include pes planus and pes cavus, and any residuals of a right foot fracture.  

Upon review of the claims file, including the STRs and history of pes planus, pes cavus, and right foot metatarsal pain recorded during service, as described above, the examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the Veteran has a present foot diagnosis that arose during or was otherwise caused or related to active military service, or incurred or aggravated during a period of ACDUTRA or INACDUTRA.  The examiner should offer a full rationale for any opinion.

3.  Send the claims file to the June 2016 VA examiner, to the extent possible, in regard to a respiratory disorder.  If examination is required to respond to the inquiries, one should be scheduled.  

Upon review of the claims file, including the STRs and history of cough, sinusitis, viral syndrome, painful breathing, and breathing problems recorded during service, the examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's respiratory disorders diagnosed during the appeals period (October 2005 to present), to include pneumonia and bronchitis, arose during or was otherwise caused or related to active military service, or incurred or aggravated during a period of ACDUTRA or INACDUTRA.  The examiner should offer a full rationale for any opinion.

4. After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. K. BARONE
 Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


